Case 1:19-cv-04623-DLI-SJB Document 14 Filed 10/16/19 Page 1 of 2 PagelD #: 48

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ARACELIS POLANCO, as Administrator of the
ESTATE OF LAYLEEN CUBILETTE-POLANCO,

Plaintiff, Case No. 19-CV-4623 (DLI) (SJB)

— against — DECLARATION OF SERVICE

THE CITY OF NEW YORK, COLLEEN VESSELL,
CHANZE WILLIAMS, KHALILAH FLEMISTER,
and JOHN AND JANE DOES 1-25,

Defendants.

 

 

CHRISTINA PLAKAS, being duly sworn, deposes and says:

1. Iam over 18 years of age and not a party to this case. I am a paralegal in
the Shanies Law Office.

2. On October 15, 2019, I served a true and correct copy of the summons and
complaint in this action on the City of New York by delivering the same to
Betty Mazyck, who identified herself as an agent authorized to accept
service of process on behalf of the City, at 100 Church Street, New York,
New York.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: October 16, 2019
New York, New York

oe (Lh fe~

Christina Plakas

VID BRADLEY SHANIES
NOTARY PUBLIC, State of New York
No. 02SH6160748
Qualified in Kings County, 02?

Commission Expires Feb. 12 .
< —_
Case 1:19-cv-04623:DLI-SJB Document 14 Filed 10/16/19 Page 2 of 2 PagelD #: 49

    

 

 

  

 

. ; oe
. _ . “4
co
a +
ears
i a - é
wT
r at ~
. ”,
' ‘ 2d
\ . 3 + ~ ~
a }
i wy
t
. ~ : °
'
v ‘ 7)
. AY on woe
ae nate : oe
a ; My t
2 : .~ ~, 2 -
nBu ~ Am oS ~ <
Z = 28 a SaMAHS YSJOARG OIVAG
s: fe WY walt te ataye SLIEUS YAATOYW
a . wale e -  BANGBTEHESO lo .
ae eS 1. -¥invot eorint ni beitiieuo
ae wre RE 67 eee) sueerameag
Dee ee . :
‘ -

 
